UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                 No. 98-7189



DENNIS BAYSDEN,

                                                  Petitioner - Appellant,

           versus


ATTORNEY     GENERAL    OF   NORTH   CAROLINA;   MACK
JARVIS,

                                                 Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Rockingham. James A. Beaty, Jr., Dis-
trict Judge. (CA-97-574-3)


Submitted:     March 25, 1999                    Decided:   March 30, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dennis Baysden, Appellant Pro Se. Kendrick C. Fentress, Assistant
Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dennis Baysden seeks to appeal the district court’s order

accepting a magistrate judge’s recommendation to grant Respondents’

motion for summary judgment and deny relief on Baysden’s petition

filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998) and a

subsequent order denying his motion to alter or amend the judgment.

We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error in the court’s orders.     Accordingly, we deny a

certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See Baysden v. Attorney General of

North Carolina, No. CA-97-574-3 (M.D.N.C. July 1, 1998; Dec. 10,

1998).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2